In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00260-CR



       LABBERRIUS QUDON EVANS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
              Franklin County, Texas
               Trial Court No. F-9330




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the clerk’s record, the supplemental clerk’s record, and the State’s exhibit

three in this case indicates that they contain “sensitive data” as that phrase is defined in Rule 9.10

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes

“a driver’s license number, passport number, social security number, tax identification number or

similar government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). The

clerk’s record, the supplemental clerk’s record, and the State’s exhibit three include social security

numbers. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with

the court, including the contents of any appendices, must not contain sensitive data.” TEX. R. APP.

P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record, the supplemental clerk’s record, and the State’s exhibit three contain sensitive data,

we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal these

electronically filed records.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: February 25, 2020




                                                  2